Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a CIP of 17/093,937 11/10/2020, which is a DIV of 16/668,474 10/30/2019 PAT 10864239. 
2. 	Amendment of claim 1 in the amendment filed on 05/26/2022 is acknowledged. Claims 1-25 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election with traverse of Group I claims 1-20, in the reply filed on May 26, 2022 is acknowledged. Election of compounds bulbocapnine and/or tetrahydropalmatine as a single species is also acknowledged. The traversal is on the ground(s) that applicant respectfully submits that claims 21-25 in Groups II and Ill are not patentably distinct from claims 1-20 of Group I. The compositions and products recited in claims 21-25 are directly related to the process in claims 1-20 as product-by-process claims.  This is found not persuasive, and the reasons are given infra.
Claims 1-25 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 1-20, are drawn to processes of making thereof.
Groups I-III are related as product and process of use or making.  The inventions 
can be shown to be distinct if either or both of the following can be shown: (1) the 
process for using the product as claimed can be practiced with another materially 
different product or (2) the product as claimed can be used in a materially 
different process of using that product (MPEP § 806.05(h)).  In the instant case, 
the process for using the product (i.e., claim 21) as claimed composition comprising bulbocapnine can be practiced with another materially different resource plant such as Corydalis caucasica, see Denisenko et al. CAS: 116: 170156, 1991.
  The group set forth in the claims includes both independent and distinct 
inventions, and patentably distinct compounds (or species) within each invention.  
 However, this application discloses and claims a plurality of patentably distinct 
inventions far too numerous to list individually.  Moreover, each of these inventions 
contains a plurality of patentably distinct compounds, also far too numerous to list 
individually.  Moreover, the examiner must perform a commercial database search on 
the subject matter of each group in addition to a paper search, which is quite 
burdensome to the examiner.
Claims 1-20, are drawn to processes of making, and are prosecuted in the case. 
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103(a) as being obvious 
                   over  Ou et al. Journal of Chromatography A, 2006, 1117(2): 163-169 and Wang et al. 
                   RSC Advance, 2017, 7(84): 53545-53551.
              Applicant claim a method of extracting a Corydalis Yanhusuo (C. Yanhusuo) plant comprising the steps of: harvesting and drying the C. Yanhusuo plant; extracting  alkaloids comprising bulbocapnine and/or tetrahydropalmatine from the C. Yanhusuo plant in a solvent; filtering the solvent-C. Yanhusuo plant mixture to remove the solvent and extracted alkaloids from a spent C. Yanhusuo plant matter; drying the spent C. Yanhusuo plant matter; purifying and separating the extracted alkaloids from the solvent; and mixing the  extracted alkaloids back into the dried spent C. Yanhusuo plant matter, see claim 1.  Dependent claims 2-7 and 14-20 further limit the scope of methods, i.e., the solvent is selected from ethanol, methanol or acetone, removal of solvent by distillation or evaporation, purification by gas chromatography, or HPLC.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Ou et al. disclose a process of extracting tetrahydropalmatine from Corydalis yanhusuo using RP-HPLC, and solvent ethanol is used.	
	Wang et al. disclose a process of extracting aporphine alkaloids bulbocapnine from Corydalis yanhusuo  using HPLC and MS analysis, and solvent ethanol is used.	

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Ou et al.  and Wang et al. is that the instant claims are silent on the scope of solvent.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-7 and 14-20 prima facie obvious because one would be motivated to employ the processes of Ou et al.  and Wang et al. to obtain instant invention.  
The motivation to make the claimed processes derived from the known processes of Ou et al.  and Wang et al. would possess similar yields to that which is claimed in the reference.  
Claim Objections
6.	Claims 8-13  are objected to as being dependent on rejected claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 21, 2022